DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a screen projection method. 
Independent claim 8, and its dependent claims, are drawn to the general notion of a screen projection apparatus. 
Independent claim 15 is drawn to the general notion of a non-transitory computer-readable storage medium storing processor executable instructions for performing a screen projection method on a screen projection apparatus. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a determination of the current meeting reservation notification with a time difference smaller than a preset threshold as a candidate meeting reservation notification, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Koh, Eunyee, et al., US 20130127979 A1, describes a system for video conferencing including a display screen in which a user device submits a display request, a conference room system accepts the user device request, the user device obtaining and displaying conference room information, and the user device connecting to a determined available video conferencing device (see Fig. 3), but does not describe a determination of the current meeting reservation notification with a time difference smaller than a preset threshold as a candidate meeting reservation notification;
Brands, Johannes Willem, et al., US 20150121466 A1, describes a screen projection apparatus containing a first screen projection code corresponding to the meeting prompt information (see [0153]-[0154]), but does not describe a determination of the current meeting reservation notification with a time difference smaller than a preset threshold as a candidate meeting reservation notification; 
Brett, Hannon, et al., US 20070112926 A1, describes a meeting management method which identifies keywords of a meeting address in the candidate meeting reservation notification and obtains and displays meeting address information based on a preset database matching the keywords of the meeting address (see [0019]), but does not describe a determination of the current meeting reservation notification with a time difference smaller than a preset threshold as a candidate meeting reservation notification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693